 Case 2:18-cv-01830-MWF-JPR Document 74 Filed 01/18/19 Page 1 of 12 Page ID #:776




 1   REBECCA GIROLAMO (SBN 293422)
     (becky.girolamo@wilmerhale.com)
 2
     WILMER CUTLER PICKERING
 3      HALE AND DORR LLP
     350 S. Grand Ave., Suite 2100
 4
     Los Angeles, CA 90071
 5   Telephone: +213 443 5300
     Facsimile: +213 443 5400
 6
 7
     LOUIS W. TOMPROS (pro hac vice)        WILLIAM C. KINDER (pro hac vice)
 8   (louis.tompros@wilmerhale.com)         (will.kinder@wilmerhale.com)
 9   STEPHANIE LIN (pro hac vice)           WILMER CUTLER PICKERING
     (stephanie.lin@wilmerhale.com)            HALE AND DORR LLP
10
     WILMER CUTLER PICKERING                7 World Trade Center
11       HALE AND DORR LLP                  New York, NY 10007
     60 State Street                        Telephone: +1 212 230 8800
12
     Boston, MA 02109                       Facsimile: +1 212 230 8888
13   Telephone: +1 617 526 6000
     Facsimile: +1 617 526 5000
14
15   Attorneys for Plaintiff Matt Furie

16                   IN THE UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
17
18   MATT FURIE,                           2:18-cv-01830-MWF-JPR
19                       Plaintiff,        PLAINTIFF MATT FURIE’S
20                                         MEMORANDUM OF POINTS AND
            vs.                            AUTHORITIES IN OPPOSITION
21                                         TO DEFENDANTS’ MOTION TO
     INFOWARS, LLC; FREE SPEECH
22   SYSTEMS, LLC,                         MODIFY THE SCHEDULING
                                           ORDER
23                       Defendants.
                                           Date: February 11, 2019
24                                         Time: 10:00 a.m.
25                                         Hon. Michael W. Fitzgerald
                                           Case Filed: March 5, 2018
26
                                           Trial Date: July 16, 2019
27
28
       PLAINTIFF’S MEM. IN OPPOSITION TO MOTION TO MODIFY SCHEDULING ORDER
                                                  Case No. 2:18-cv-01830-MWF-JPR
 Case 2:18-cv-01830-MWF-JPR Document 74 Filed 01/18/19 Page 2 of 12 Page ID #:777




 1   I.      INTRODUCTION
 2           Plaintiff Matt Furie (“Plaintiff”) hereby submits his opposition to Defendant
 3   Infowars, LLC and Defendant Free Speech Systems, LLC’s (“Defendants”)
 4   Motion to Modify the Scheduling Order. Doc. 71.
 5           Plaintiff filed this lawsuit on March 5, 2018, seeking to enforce his
 6   copyrights in Pepe the Frog and bring about swift redress for Defendants’ wrongful
 7   and infringing sale of the MAGA Poster. Doc. 1 at 1-2. But from the outset of this
 8   case, Defendants have repeatedly attempted to delay resolution of this dispute.
 9   Now, in a rushed motion filed without conferring with Plaintiff, and on the last
10   available date to have the issue heard by the Court, Defendants seek to extend fact
11   discovery. Defendants assert that they need six more months—an extension longer
12   than the entire fact discovery period they initially proposed—because of purported
13   logistical difficulties in arranging a deposition in Argentina, as well as alleged
14   deficiencies in Plaintiff’s discovery responses. But Defendants fail to explain how
15   the evidence they now seek could not have been obtained within the existing case
16   schedule, or how it is relevant. Defendants’ request for an extension thus appears
17   to be a last-ditch attempt to make up for their own lack of diligence in pursuing
18   discovery. Indeed, Defendants still have yet to serve a single deposition notice or
19   subpoena.
20           The Court should deny Defendants’ motion for three reasons. First,
21   Defendants failed to comply with this Court’s Local Rules requiring that a moving
22   party make a good-faith effort to meet and confer with opposing counsel before
23   filing a motion. Second, Defendants have failed to diligently pursue discovery and
24   so there is no good cause to extend fact discovery. Third, there are no ripe
25   disputes regarding Plaintiff’s discovery responses requiring this Court’s
26   intervention.
27
28
                                            1
          PLAINTIFF’S MEM. IN OPPOSITION TO MOTION TO MODIFY SCHEDULING ORDER
                                                     Case No. 2:18-cv-01830-MWF-JPR
 Case 2:18-cv-01830-MWF-JPR Document 74 Filed 01/18/19 Page 3 of 12 Page ID #:778




 1   II.   FACTUAL BACKGROUND
 2         Defendants filed their Answers to Plaintiff’s Second Amended Complaint on
 3   July 12, 2018. Docs. 48-49. Following the parties’ Rule 26 conference on August
 4   23, 2018, the parties filed their Joint Rule 26(f) Report, in which Defendants
 5   agreed to a trial date of July 16, 2019. See Doc. 55-1. Defendants further
 6   requested a fact discovery cut-off date of January 11, 2019. Id. On August 30,
 7   2018, three days after the parties submitted their Joint Rule 26(f) report,
 8   Defendants’ current counsel entered appearances. Docs. 56-57. On September 12,
 9   2018, this Court entered the Scheduling Order, adopting the agreed-upon trial date
10   of July 16, 2019, and a fact discovery cut-off date of February 22, 2019. Doc. 64.
11         A.     Plaintiff Diligently Pursues Discovery
12         In the nearly five months since fact discovery began, Plaintiff has actively
13   pursued his case. Immediately following the parties’ Rule 26(f) conference on
14   August 23, 2018, Plaintiff served Defendants with document requests,
15   interrogatories, and deposition notices. See Kinder Decl. ¶ 3, Ex. A. Unable to
16   complete their responses before the deadline of September 24, 2018, Defendants
17   requested two extensions—requests Plaintiff allowed. Id., Exs. B, C. Plaintiff also
18   produced over 300 pages of documents on September 17, 2018. Id. ¶ 20, Ex. Q.
19         Promptly after receiving Defendants’ initial discovery responses on October
20   9, 2018, Plaintiff identified deficiencies and requested that Defendants supplement
21   their document productions. Id. ¶ 6, Ex. D. Plaintiff received Defendants’ first
22   supplemental responses to Plaintiff’s document requests on November 2, 2018. Id.
23   ¶ 7, Ex. E. But Defendants acknowledged that the supplemental responses
24   remained incomplete, indicating that Defendants intended “to provide further
25   supplementation.” Id. On November 27, 2018, Plaintiff again sent a letter to
26   Defendants regarding their continued deficiencies. Id. ¶ 8, Ex. F. Prompted by
27
28
                                         2
       PLAINTIFF’S MEM. IN OPPOSITION TO MOTION TO MODIFY SCHEDULING ORDER
                                                  Case No. 2:18-cv-01830-MWF-JPR
 Case 2:18-cv-01830-MWF-JPR Document 74 Filed 01/18/19 Page 4 of 12 Page ID #:779




 1   Plaintiff’s diligent efforts to obtain the discovery necessary for its case, Defendants
 2   supplemented their document production a second time and provided Plaintiff with
 3   supplemental interrogatory responses on December 10, 2018. Id. ¶ 9, Ex. G.
 4         Plaintiff has also diligently pursued depositions of Defendants’ key
 5   witnesses, having completed depositions of third-party artist Jon Allen and
 6   Defendants’ 30(b)(6) designees: Dr. David Jones and Alex Jones. Id. ¶¶ 23-25.
 7         Plaintiff will be ready to proceed to trial as scheduled.
 8         B.     Defendants Take No Action
 9         Defendants, in contrast, have done next to nothing to obtain discovery in
10   support of their case. Defendants’ counsel initially sought Plaintiff’s agreement to
11   stay all discovery so that Defendants could file a motion for summary judgment on
12   fair use, which they believed would end the case. Id. ¶ 10, Ex. H. Plaintiff
13   opposed the request (Ex. D at 1), and Defendants never filed the motion.
14         It was not until fact discovery had been open for over two months that
15   Defendants took any formal action at all. On October 25, 2018, Defendants
16   indicated for the first time that they would seek to add a “lack of copyright”
17   defense. Id. ¶ 11, Ex. I. The defense alleges that Pepe the Frog is an unauthorized
18   derivative work of an Argentine children’s character named “El Sapo Pepe.” Doc.
19   67 at 3. Defendants filed their motion for leave to file an amended answer on
20   November 1, 2018. Doc. 67-1 at 10. Plaintiff did not oppose the motion.
21         On December 13, 2018—nearly four months after fact discovery opened
22   and over three months after Defendants’ counsel entered appearances—Defendants
23   served their first written discovery requests. Kinder Decl. ¶ 12, Ex. J. Then, on
24   January 9, 2019, Defendants indicated for the first time that they intended to
25   depose both Plaintiff and the alleged creator of “El Sapo Pepe” in Argentina, Ms.
26   Analia Garcia. Id. ¶ 13, Ex. K. Defendants further requested—again for the first
27
28
                                         3
       PLAINTIFF’S MEM. IN OPPOSITION TO MOTION TO MODIFY SCHEDULING ORDER
                                                  Case No. 2:18-cv-01830-MWF-JPR
 Case 2:18-cv-01830-MWF-JPR Document 74 Filed 01/18/19 Page 5 of 12 Page ID #:780




 1   time—a six-month extension of fact discovery so that they could coordinate the
 2   deposition in Argentina in accordance with the Hague Convention. Id.
 3   Defendants’ request did not indicate that Defendants were contemplating filing a
 4   motion to extend the fact discovery deadline. Id.
 5          Plaintiff—having granted numerous discovery extensions already—
 6   indicated that he would not consent to a six-month extension. Id. Plaintiff stated
 7   his position that Defendants had had ample time to prepare their case under the
 8   existing fact discovery deadline. Id. But Plaintiff also made clear he was willing
 9   to agree to a reasonable extension of one week to accommodate his deposition. Id.
10          To date, Defendants have not served a single deposition notice or subpoena.
11   Id. ¶ 12.
12          C.    Defendants File This Motion Without Thoroughly Consulting
                  Plaintiff
13
14          On January 14, 2019, Plaintiff served his responses to Defendants’ discovery
15   requests. Id. ¶ 14, Ex. L. Plaintiff required no extension of the Federal Rules’ 30-
16   day deadline to provide his responses. Id. ¶ 14. Less than three hours after
17   Plaintiff served his responses, Defendants’ filed this motion, citing difficulties in
18   arranging Ms. Garcia’s deposition and purported deficiencies in Plaintiff’s
19   discovery responses as grounds for a six-month extension of fact discovery. Id. ¶¶
20   14, 19, Ex. P. Defendants filed this motion despite these facts:
21      • Defendants did not inform Plaintiff that they would be filing a motion to
22          extend fact discovery until an hour before the filing the motion. Id. ¶¶ 15-
23          16, Ex. M.
24      • Defendants made no request to meet and confer regarding the alleged
25          deficiencies in Plaintiff’s discovery responses. Id.
26      • Defendants were aware that Plaintiff would be producing responsive
27          documents the following day. Id.
28
                                         4
       PLAINTIFF’S MEM. IN OPPOSITION TO MOTION TO MODIFY SCHEDULING ORDER
                                                  Case No. 2:18-cv-01830-MWF-JPR
 Case 2:18-cv-01830-MWF-JPR Document 74 Filed 01/18/19 Page 6 of 12 Page ID #:781




 1      • Defendants were aware that Plaintiff was willing to agree to a reasonable
 2          one-week extension to accommodate Plaintiff’s deposition. Id.
 3   Plaintiff produced documents responsive to Defendants’ document requests the
 4   following day. Id. ¶ 17, Ex. N.
 5   III.   ARGUMENT
 6          A.    Defendants’ Motion Should Be Denied For Failure to Comply
 7                With This Court’s Local Rules
 8          Defendants’ have failed to comply with this Court’s rule that a moving party
 9   make good-faith efforts to meet and confer with opposing counsel regarding a
10   motion prior to filing. Defendants’ motion should be denied for this reason alone.
11          L.R. 7-3 provides that “counsel contemplating the filing of any motion shall
12   first contact opposing counsel to discuss thoroughly, preferably in person, the
13   substance of the contemplated motion and any potential resolution.” L.R. 7-3. It
14   further requires that the conference “shall take place at least seven (7) days prior to
15   the filing of the motion.” Id. The rule is no mere formality. “The meet-and-confer
16   requirements of Local Rule 7-3 are in place for a reason, namely to conserve the
17   resources of the parties and the Court by allowing for a possible informal
18   resolution of an issue without court intervention, but also to enable the parties to
19   brief the remaining disputes in a thoughtful, concise and useful manner.” Rivera v.
20   Cty. of San Bernardino, 2017 WL 6001689, at *1 (C.D. Cal. May 18, 2017)
21   (internal quotations and alterations omitted); see also Superbalife, Int’l v.
22   Powerpay, 2008 WL 4559752, at *2 (C.D. Cal. Oct. 7, 2008) (“[A]bsent any
23   evidence that a party attempted to meet and confer in good faith, this Court is
24   unwilling to excuse noncompliance with [Local Rule 7-3].”).
25          Defendants failed to make the requisite good-faith effort to confer regarding
26   their motion. Defendants did not alert Plaintiff to their request for a fact-discovery
27
28
                                         5
       PLAINTIFF’S MEM. IN OPPOSITION TO MOTION TO MODIFY SCHEDULING ORDER
                                                  Case No. 2:18-cv-01830-MWF-JPR
 Case 2:18-cv-01830-MWF-JPR Document 74 Filed 01/18/19 Page 7 of 12 Page ID #:782




 1   extension until January 9, 2019, when they raised the issue in a single email. See
 2   Kinder Decl. ¶ 13, Ex. K. Although Defendants now characterize that email as a
 3   “conference of counsel pursuant to L.R. 7-3” (Doc. 71 at 3), the email did not state
 4   that Defendants were contemplating a motion to modify the scheduling order.1 See
 5   Ex. K. In response, Plaintiff promptly stated that he would not agree to
 6   Defendants’ six-month request but would allow a reasonable one-week extension
 7   to accommodate his deposition. Id.
 8          Plaintiff heard nothing on the issue until January 14, 2019—five days
 9   later—when Defendants indicated for the first time that they intended to file a
10   motion, and that they would do so that night. Kinder Decl. ¶¶ 15-16, Ex. M.
11   Defendants filed the motion just over an hour later without requesting a meet and
12   confer, without identifying the issues the motion would address, and despite
13   Plaintiff’s suggestion that any purported dispute was not ripe for a motion. Id. ¶¶
14   15-16, 19, Ex. M. Indeed, Plaintiff only became aware of Defendants’ numerous
15   contentions regarding Plaintiff’s discovery responses from reading Defendants’
16   motion. Id. ¶ 16. Defendants’ conduct does not constitute a good-faith attempt to
17   meet and confer under Rule 7-3. 2 Singer v. Live Nation Worldwide, Inc., 2012 WL
18
19   1
      Plaintiff therefore disagrees that Defendants’ January 9 email constituted a Rule
20   7-3 conference. But even if it did, it is undisputed that the exchange happened
     only five days before Defendants filed their motion. This in itself is a violation of
21   Local Rule 7-3, which expressly requires that pre-motion conferences “shall take
22   place at least seven (7) days prior to the filing of the motion.” L.R. 7-3.
23   2
       Alternatively, the Court should deny Defendants’ motion under Local Rules 37-1
24   (requiring good-faith meet and confer prior to discovery motions) and 37-2
     (requiring joint stipulation for discovery motions). Much of Defendants’ motion
25
     concerns purported deficiencies in Plaintiff’s discovery responses and is thus akin
26   to a motion to compel, which is governed by Rule 37. See Shinde v. Nithyananda
     Found., 2014 WL 12599215, at *2 (C.D. Cal. Oct. 1, 2014) (denying motion to
27
     compel for failure to comply with L.R. 37-1 and L.R. 37-2.).
28
                                           6
         PLAINTIFF’S MEM. IN OPPOSITION TO MOTION TO MODIFY SCHEDULING ORDER
                                                    Case No. 2:18-cv-01830-MWF-JPR
 Case 2:18-cv-01830-MWF-JPR Document 74 Filed 01/18/19 Page 8 of 12 Page ID #:783




 1   123146, at *2 (C.D. Cal. Jan. 13, 2012) (denying motion for failure to comply with
 2   Local Rule 7-3 where purported conference was a “mailed and faxed letter” sent “a
 3   mere three days before the motion was filed”).
 4         B.     Defendants Have Not Demonstrated Good Cause For a Six-Month
                  Extension of Fact Discovery
 5
 6         The primary basis for Defendants’ requested relief is the purported difficulty
 7   in arranging Ms. Garcia’s deposition in Argentina. Doc. 71-1 at 2-3. Defendants
 8   state that they have been diligent in their attempts to depose Ms. Garcia. Id. at 6.
 9   But the facts and Defendants’ own papers belie that assertion.
10         A Rule 16(b) scheduling order “is not a frivolous piece of paper” which “can
11   be cavalierly disregarded.” Johnson v. Mammoth Recreations, Inc., 975 F.2d 604,
12   609 (9th Cir. 1992). A Court may not modify a scheduling order unless there is
13   good cause for the modification. Fed. R. Civ. P. 16(b) (4). “Good cause” exists
14   only where the schedule “cannot reasonably be met despite the diligence of the
15   party seeking the extension.” Johnson, 975 F.2d at 609. If the moving party “was
16   not diligent, the inquiry should end.” Id.
17                1.    Defendants Have Not Been Diligent
18         The facts are clear: Defendants have not been diligent in pursuing discovery.
19   They waited nearly four months after fact discovery opened to serve their first
20   discovery requests. Kinder Decl. ¶ 12, Ex. J. They waited until January 9, 2019 to
21   indicate that they intended to take the depositions of Plaintiff and Ms. Garcia. Id. ¶
22   13, Ex. K. But despite signaling their desire to proceed with those depositions,
23   Defendants still have not served a single deposition notice or subpoena. Id. ¶ 12.
24   Indeed, Defendants implicitly concede that they have not yet taken any formal
25   action to obtain Ms. Garcia’s testimony. Doc. 71-1 at 6 (Defendants “may need to
26   rely on the time-consuming process of the Hague Evidence Convention to secure
27
28
                                         7
       PLAINTIFF’S MEM. IN OPPOSITION TO MOTION TO MODIFY SCHEDULING ORDER
                                                  Case No. 2:18-cv-01830-MWF-JPR
 Case 2:18-cv-01830-MWF-JPR Document 74 Filed 01/18/19 Page 9 of 12 Page ID #:784




 1   her testimony.”). Even the time-consuming nature of Hague Convention discovery
 2   does not warrant relief where, as here, Defendants have sat idly for months.3 See
 3   ESG Capital Partners LP v. Stratos, 2014 WL 1830903, at *2 (C.D. Cal. May 8,
 4   2014) (no diligence where party failed to serve “a single piece of discovery” for
 5   nearly five months).
 6          The only evidence of Defendants’ purported diligence are their counsel’s
 7   conclusory assertions. See, e.g., Doc. 71-1 at 6 (stating that Defendants “have been
 8   diligent in determining Ms. Garcia’s identity and attempting to schedule her
 9   voluntary deposition.”). Indeed, the Randazza Declaration fails to set forth a single
10   fact explaining the timing, nature, or extent of Defendants’ efforts. Such
11   conclusory statements are insufficient to establish diligence. See Lindsay v. 1777
12   Westwood Ltd. P’ship, 2018 WL 3807802, at 2 (C.D. Cal. August 8, 2018)
13   (denying motion to amend scheduling order where party offered only “conclusory
14   assertions” of diligence). Indeed, Defendants even acknowledge that their rushed
15   filing was designed to obtain “the only available hearing date prior to the close of
16   discovery.” Doc. 71-2 at 5. This further confirms Defendants’ lack of diligence.
17   See Mondares v. Kaiser Found. Hosp., 2011 WL 5374613, at *2 (S.D. Cal. Nov. 7,
18   2011) (“[F]lurry of deposition notices served essentially on the eve of the fact
19   discovery cut-off” evidenced lack of diligence).
20
21
22
     3
      Contrary to Defendants’ suggestion, their inaction cannot be blamed on a late-
23
     breaking theory of the case or the late addition of counsel. Defendants added the
24   El Sapo Pepe defense over two months ago. Doc. 67-1 at 10. And Defendants’
     current counsel entered appearances over four months ago and before the
25
     Scheduling Order was issued. Docs. 56-57. In any event, the mere addition of
26   new counsel does not give rise to good cause to modify a scheduling order. See
     Orogem Corp. v. De Beers Societe Anonyme, 2010 WL 11549347, at *2 (C.D. Cal.
27
     Dec. 10, 2010) (no diligence despite late addition of new counsel).
28
                                           8
         PLAINTIFF’S MEM. IN OPPOSITION TO MOTION TO MODIFY SCHEDULING ORDER
                                                    Case No. 2:18-cv-01830-MWF-JPR
 Case 2:18-cv-01830-MWF-JPR Document 74 Filed 01/18/19 Page 10 of 12 Page ID #:785




 1                2.     Ms. Garcia’s Testimony Is Not Necessary
 2          Nor have Defendants adequately explained why Ms. Garcia’s deposition
 3   testimony is even necessary. Defendants again offer only a conclusory assertion
 4   that Ms. Garcia’s testimony is “relevant.” Doc. 71 at 2. But they provide no
 5   explanation of what testimony they hope to elicit from Ms. Garcia, why that
 6   testimony would be relevant, or why Plaintiff’s deposition testimony is insufficient
 7   to support the El Sapo Pepe defense.
 8          The El Sapo Pepe defense is premised on an assertion that Plaintiff copied
 9   Ms. Garcia’s character. The assertion is baseless. But even taking it at face value,
10   an Argentine cartoonist is unlikely to have any knowledge of Plaintiff’s inspiration
11   for Pepe the Frog. 4 Defendants’ stated desire to depose Ms. Garcia thus does not
12   give rise to good cause. Banks v. Gail, 2009 WL 2246377, at *4 (C.D. Cal. July
13   27, 2009) (no good cause to re-open discovery where moving party had “not set
14   forth sufficient facts demonstrating that the [requested] deposition . . . would lead
15   to the discovery of relevant evidence”).
16          C.    There Are No Ripe Disputes Regarding Plaintiff’s Discovery
                  Responses
17
18          Defendants assert that its proposed six-month extension is further warranted
19   by Plaintiff’s allegedly deficient discovery responses. Defendants devote the
20   majority of their memorandum to this issue. Doc. 71-1 at 3-5, 6-7. But the
21   sufficiency of Plaintiff’s responses is not a ripe dispute.
22          First, Defendants’ complaint that Plaintiff has failed to produce documents
23   in this case is moot. Plaintiff first produced over 300 pages as early as September
24   2018. Kinder Decl. ¶ 20, Ex. Q. Plaintiff then produced another 137 pages of
25
     4
26    Indeed, even as Defendants were considering the addition of their El Sapo Pepe
     defense, they asserted that no additional discovery was needed “because the
27
     existing factual record is sufficient to dispose” of the case. Ex. I.
28
                                           9
         PLAINTIFF’S MEM. IN OPPOSITION TO MOTION TO MODIFY SCHEDULING ORDER
                                                    Case No. 2:18-cv-01830-MWF-JPR
 Case 2:18-cv-01830-MWF-JPR Document 74 Filed 01/18/19 Page 11 of 12 Page ID #:786




 1   documents the day after Defendants filed this motion. Id. ¶ 17, Ex. N. And
 2   Defendants knew before they filed the motion that they would receive a document
 3   production the next day. Ex. M at 2. Defendants have since acknowledged that
 4   Plaintiff’s production includes responsive documents. Kinder Decl. ¶ 21, Ex. R.
 5          Second, Defendants’ complaints about the sufficiency of Plaintiff’s written
 6   responses are not ripe for court intervention. Defendants filed the motion just
 7   hours after Plaintiff served his responses and without attempting to meet and
 8   confer with Plaintiff. Id. ¶¶ 14-16, 19. Defendants then requested a meet and
 9   confer three days after filing this motion. Id. ¶ 21, Ex. R. Plaintiff maintains that
10   his responses comply with his discovery obligations. 5 Nonetheless, as Plaintiff has
11   stated to Defendants, Plaintiff is willing to meet and confer with Defendants to
12   resolve any remaining disputes.6 Id. ¶ 22, Ex. S. Thus, court intervention is not
13   necessary. Shinde, 2014 WL 12599215, at *2 (motion not ripe adjudication where
14   non-moving party indicated willingness to produce disputed documents).
15          Defendants’ complaints about Plaintiffs’ responses are a transparent attempt
16   to gin up controversy to support their rushed motion. They should be rejected.
17   IV.    CONCLUSION
18          For the foregoing reasons, the Court should deny Defendants’ motion to
19   modify the scheduling order.
20
21   5
      For example, for the two interrogatory responses cited by Defendants as
22   containing “inappropriate objections,” Plaintiff did not refuse to answer and
     provided a substantive response. See Doc 71-6 at Response 6; 71-7 at Response 9.
23
     6
24     There is also no live dispute regarding the scheduling of Plaintiff’s deposition.
     Contrary to Defendants’ suggestion, Plaintiff did not offer “only one date.”
25
     Plaintiff suggested a date merely in response to Mr. Randazza’s question about Mr.
26   Furie’s availability. Kinder Decl., Ex. O. Mr. Randazza responded that he is
     “trying to make that date work.” Id. Moreover, Defendants are aware that Plaintiff
27
     would agree to a one-week extension for his deposition. Ex. K.
28
                                           10
         PLAINTIFF’S MEM. IN OPPOSITION TO MOTION TO MODIFY SCHEDULING ORDER
                                                    Case No. 2:18-cv-01830-MWF-JPR
 Case 2:18-cv-01830-MWF-JPR Document 74 Filed 01/18/19 Page 12 of 12 Page ID #:787




 1   Dated: January 18, 2019              Respectfully submitted,
 2                                        By: /s/ William C. Kinder
 3
                                          Wilmer Cutler Pickering Hale and
 4                                        Dorr LLP
                                          Rebecca Girolamo (SBN 293422)
 5
                                          350 S. Grand Ave. Suite 2100
 6                                        Los Angeles, CA 90071
                                          Tel.: (213) 443-5300
 7
                                          Fax: (213) 443-5400
 8                                        Becky.girolamo@wilmerhale.com
 9                                        Louis W. Tompros (pro hac vice)
10                                        Stephanie Lin (pro hac vice)
                                          60 State Street
11                                        Boston, MA 02109
12                                        Tel.: (617) 526-6000
                                          Fax: (617) 526-5000
13                                        louis.tompros@wilmerhale.com
14                                        stephanie.lin@wilmerhale.com
15                                        William C. Kinder (pro hac vice)
16                                        7 World Trade Center
                                          250 Greenwich Street
17                                        New York, New York 10007
18                                        Tel.: (212) 295-6509
                                          Fax: (212) 230-8888
19                                        will.kinder@wilmerhale.com
20                                        Attorneys for Plaintiff
21                                        MATT FURIE
22
23
24
25
26
27
28
      PLAINTIFF’S MEM. IN OPPOSITION TO MOTION TO MODIFY SCHEDULING ORDER
                                                 Case No. 2:18-cv-01830-MWF-JPR
